DETAILED ACTION
Response to Amendment
The following is in response to the amendment filed on February 5, 2021 under        AFCP 2.0.  The amendment has been entered.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In a papermaking system and a method for addressing deposits therein, wherein a cleaning blade is arranged to clean a guide roller, an accelerometer is configured to detect vibration of the cleaning blade, and vibration data is received from the accelerometer and analyzed to determine a character of the vibration of the cleaning blade as indicated by the vibration data, the prior art does not disclose or suggest differentiating between a plurality of causes of the vibration of the cleaning blade based on the determined character to determine a cause of the vibration of the cleaning blade, and if the vibration data satisfies a predetermined condition, initiating a corrective action based on the cause of the vibration of the cleaning blade.  The prior art use of accelerometers to detect vibrations of cleaning blades in papermaking systems are for different purposes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.




/Eric Hug/Primary Examiner, Art Unit 1748